Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:
S. Phaiboon, PATH LOSS PREDICTION FOR LOW-RISE BUILDINGS
WITH IMAGE CLASSIFICATION ON 2-D AERIAL PHOTOGRAPHS, Progress In Electromagnetics Research, PIER 95, 135{152, 2009 describes radio wave propagation prediction a method for low-rise buildings using 2-D aerial images taken from the actual areas. The prediction procedure was done in three steps.
Firstly, the images were classi¯ed in order to identify the objects by
Color Temperature Properties with Maximum Likelihood Algorithm
(CTP MLA). The objects in the images consist of buildings, trees,
roads, water and plain. These objects in°uence wave propagation
highly. The MLA classi¯cation is a common supervised image
segmentation technique in remote sensing domain. However it still
needs human editing in case of classi¯cation errors. Secondly, the
appropriate path loss models were selected to predict path loss. The
original Xia path loss model was modi¯ed to include the e®ects of airy
buildings and vegetation around the buildings. Finally, preliminary
tests provide a better solution compared with measured path losses
with the root mean square error (RMSE) and maximum relative error
(MRE) of 3.47 and 0.31, respectively. Therefore, the positions for
micro-cell base stations could be designed on a 2-D aerial map.

Rye (US 7705863 B2) describes a method comprising: control circuitry acquiring information relative to a floor of a building to be rendered; providing a plurality of ambient condition detectors scattered throughout the building with at least some of the plurality associated with the floor; control circuitry monitoring an environment of the building via the ambient condition detectors; control circuitry establishing a visual display of a substantially transparent floor in response to acquired information; control circuitry locating selected objects including the ambient condition detectors relative to the floor on the visual display in response to acquired information; control circuitry presenting in substantially real-time on the visual display a state of at least some of the located selected objects including the monitored ambient condition detectors wherein an alarm state of the ambient condition detectors is highlighted. A system comprising: a plurality of ambient condition detectors; a first database of building characteristics including a location and arrangement of the ambient condition detectors; first software that establishes a translucent representation of at least one selected floor of the building in response to building characteristics; second software that locates objects from the first database on the selected floor, that monitors environment conditions throughout the building via the ambient conditions detectors and that presents a state of at least some of the located objects including the ambient condition detectors substantially in real-time wherein an alarm state of the ambient condition detectors is highlighted; and third software that establishes a representation of walls for the selected floor. A system comprising: a plurality of ambient condition detectors; control circuitry in communication with the detectors, including first software that, at least in part monitors environmental conditions via the ambient condition detectors throughout a region being monitored and that detects the presence of an alarm condition in the region being monitored by at least some of the detectors; second software for visually presenting a semi-transparent representation of at least a portion of the region being monitored; the presentation having a first formed floor element, secondly formed objects including at least some of the ambient condition detectors located relative to the floor element, a state of at least some of the formed objects presented substantially in real-time wherein an alarmed state of the at least some ambient condition detectors is highlighted and a subsequently formed wall element that bounds the floor element at least in part. 

Thornberr (US 10346935 B2) describes One or more non-transitory computer readable medium storing a set of computer executable instructions for running on one or more computer systems that when executed cause the one or more computer systems to: receive a roofing order for a roof report of a roof having a plurality of roof portions; analyze pixels of at least two images of the roof taken from different perspectives to determine a first pitch factor of a first roof portion of the roof, and a second pitch factor of a second roof portion of the roof using at least a portion of a footprint of the roof as a boundary of the roof, at least one of the images being an oblique image; determine a predominant pitch of the roof by combining the first pitch factor and the second pitch factor, thereby transforming data shown in the at least two images into the predominant pitch; determine an estimated roofing area of the roof based on the predominant pitch and the footprint of the roof; and generate a roof report for determination of allocation resources in response to damage to the roof, wherein the roof report includes at least one image showing the roof and the estimated roofing area of the roof. A roofing estimate method, comprising: receiving, by at least one computer processor from a user via a user terminal, a roofing order for a roof report of a roof having a first roof portion and a second roof portion; analyzing pixels of at least two images of the roof taken from different perspectives to determine a first pitch factor of the first roof portion of the roof, and a second pitch factor of the second roof portion of the roof using at least a portion of a footprint of the roof as a boundary of the roof, at least one of the images being an oblique image; determining, with the computer processor, a predominant pitch of the roof by combining the first pitch factor and the second pitch factor thereby transforming data shown in the at least two images into the predominant pitch; determining an estimated roofing area of the roof based on the predominant pitch and the footprint of the roof; and generating a roof report for determination of an amount of materials needed for a construction project, wherein the roof report includes at least one image showing the roof and the estimated roofing area of the roof.
Pershing (US 2015/0370929 A1) describes a roof pitch determination machine comprising: a roof pitch determination machine processor; a screen operably coupled to the roof pitch determination machine processor; and a memory coupled to the roof pitch determination machine processor having computer executable instructions stored thereon that, when executed, cause the roof pitch determination machine processor to: cause a user interface engine to display a user interface on the screen; cause the user interface engine to display on the user interface a top-down aerial image of a building having a roof; cause the user interface engine to display on the user interface an oblique aerial image of the building having the roof; in response to input from the user, cause the user interface engine to move a first origin marker control to a corner of the roof in the top-down aerial image; in response to input from the user, cause the user interface engine to adjust arms of the first origin marker control to align with major horizontal axes of the roof in the top-down aerial image; in response to input from the user, cause the user interface engine to move each registration marker of a plurality of registration markers to a respective different corner of the roof in the top-down image other than the corner of the roof to which the origin marker control was moved; receive input from the user indicating selection of corners of the roof in the top-down image to which the origin marker control and the plurality of registration markers were moved; in response to input from the user, cause the user interface engine to move a second origin marker control to a corner of the roof in the oblique aerial image that corresponds to a selected corner to which the first origin marker control was moved in the top-down aerial image; in response to input from the user, cause the user interface engine to move each registration marker of a second plurality of registration markers to a respective different corner of the roof in the oblique aerial image that corresponds to a respective selected corner to which each registration marker of the first plurality of registration markers was moved in the top-down aerial image; in response to input from the user, cause the user interface engine to adjust horizontal arms of the second origin marker control in the oblique aerial image to specify X and Y axes of a 3D reference grid associated with the roof; in response to input from the user, cause the user interface engine to adjust a vertical arm of the second origin marker control in the oblique aerial image to line up with a feature of the building that is substantially vertical to specify a Z axis of the 3D reference grid; perform registration of the oblique aerial image to the reference grid by determination of a correlation between the reference grid and the oblique aerial image based on an angle of the vertical arm of the second origin marker on the oblique aerial image and the selected corners of the roof in the top-down aerial image; cause the user interface engine to display a pitch determination marker on the user interface at a location on the oblique aerial image other than on the roof, the pitch determination marker being an interactive user interface control that is moveable by the user and has a first planar surface that is independently moveable by the user and a second planar surface that is independently moveable by the user, the first planar surface and second planar surface joined by a spine of the pitch determination marker; in response to input from the user, cause the user interface engine to move the pitch determination marker within the user interface to a location on the roof in the oblique aerial image; in response to input from the user, cause the user interface engine to move the pitch determination marker within the user interface to a location on the roof in the oblique aerial image in which the spine is substantially aligned with a ridge line of the roof in the oblique aerial image; in response to input from the user, cause the user interface engine to adjust an angle of the first planar surface such that the first planar surface appears to lie atop a section of the roof in the oblique aerial image corresponding to the first planar surface; in response to input from the user, cause the user interface engine to adjust an angle of the second planar surface such that the second planar surface appears to lie atop a section of the roof in the oblique aerial image corresponding to the second planar surface, wherein the section of the roof in the oblique aerial image corresponding to the first planar surface adjoins the section of the roof in the oblique aerial image corresponding to the second planar surface at the ridge line of the roof; in response to the adjusting the an angle of the first planar surface, determine a pitch of the section of the roof in the oblique aerial image corresponding to the first planar surface based on a configuration of the pitch determination marker with respect to the oblique aerial image and the 3D reference grid; output on the oblique aerial image in the user interface a first pitch indicator displaying the determined pitch of the section of the roof in the oblique aerial image corresponding to the first planar surface; in response to the adjusting the an angle of the second planar surface, determine a pitch of the section of the roof in the oblique aerial image corresponding to the second planar surface based on a configuration of the pitch determination marker with respect to the oblique aerial image and the reference grid; output on the oblique aerial image in the user interface a second pitch indicator displaying the determined pitch of the section of the roof in the oblique aerial image corresponding to the second planar surface; as the user adjusts the angle of the first planar surface, automatically update the output of the first pitch indicator to reflect an updated determined pitch of the section of the roof in the oblique aerial image corresponding to the first planar surface; and as the user adjusts the angle of the second planar surface, automatically update the output of the second pitch indicator to reflect an updated determined pitch of the section of the roof in the oblique aerial image corresponding to the second planar surface
	
Guo (US 2003/0014224 A1) describes a method and apparatus for automatically combining at least one of aerial images and/or oblique images to form a three-dimensional (3D) site model. The apparatus or method is supplied with aerial and/or oblique imagery. The imagery is processed to identify building boundaries and outlines as well as to produce an elevation map. The building boundaries and the elevation map may be combined to form a 3D plan view model or used separately as a 2D plan view model. The imagery and plan view model is further processed to determine roof models for the buildings in the scene. The result is a 3D site model having buildings represented rectangular boxes with accurately defined roof shapes. Further processing may be performed to apply texture to the walls of the buildings to match the texture of the oblique imagery. method for generating a three-dimensional site model of a site that contains objects comprising: providing oblique imagery of the site; deriving elevation information from the oblique imagery; sweeping a horizontal plane through a point cloud in the elevation information; processing a point density to identify object locations within the site; and analyzing the point density to identify object shapes and sizes.

Pershing (US 2010/0110074 A1) describes systems and methods disclosed herein that determine and provide roof measurement information about the sizes, dimensions, slopes and orientations of the roof sections of a building roof. Roof measurement information may be used to generate a roof estimate report that provides and graphically shows this information. A roof estimation system that practices at least some of the techniques described herein may include an image acquisition engine, a roof modeling engine, and a report generation engine. The roof estimation system is configured to generate a model of a roof of a building, based on one or more aerial images. In addition, the roof estimation system is configured to determine roof measurement information and generate a roof estimate report based on the generated model and/or the determined roof measurement information. The roof estimation system includes a user interface engine which provides access to at least some of the functions of the roof estimation system. In one embodiment, the user interface engine provides interactive user interface components operable by an operator to perform various functions related to generating a model of a roof of a building, including image registration, lean correction, pitch determination, feature identification, and model review and/or correction.

Pershin (US 2010/0114537 A1) describes a computer-implemented method for generating a roof estimate report, the method comprising: displaying a first and a second aerial image of a building having a roof, each of the aerial images providing a different view of the roof of the building; receiving an indication of a feature of the building shown in the first aerial image; modifying a three-dimensional model of the roof based on the received indication of the feature of the building; and displaying a projection of the feature from the modified three-dimensional model onto the first and second aerial images, the displaying occurring concurrently with the receiving of the indication of the feature of the building. A computing system for generating a roof estimate report, the computing system comprising: a memory; a roof estimation module that is stored on the memory and that is configured, when executed, to: display a first and a second aerial image of a building having a roof, each of the aerial images providing a different view of the roof of the building; receive an indication of a feature of the building shown in the first aerial image; modify a three-dimensional model of the roof based on the received indication of the feature of the building; display, concurrently with the reception of the indication of the feature of the building, a projection of the feature from the modified three-dimensional model onto the first and second aerial images; transmit roof measurement information based at least in part on the modified three-dimensional model.
Allowable Subject Matter
2.	Claims 1-8 and 15-22 are allowed.(claim 2, 5 and 16 are rejoint due to the independent claims)
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 15 and 17 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a computing system for generating an estimated floor area measurement, the computing system comprising: the first image and the second image providing a different view of the roof of the building, the second image representing an oblique view of the building; generate, a three-dimensional computer model of the roof, by analyzing the first image and the second image. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-9 are allowed due to their dependency on claim 1.

Regarding claim 15:
The primary reason for the allowance of claim 15 is the inclusion of a floor area measurement report produced by a process comprising: t least one image file database, the first image and the second image being different views of the roof of the building, the second image being an oblique image; generating a computer model of a roof of the building based on the first image. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claim 16 is allowed due to their dependency on claim 15.

Regarding claim 17:
The primary reason for the allowance of claim 17 is the inclusion of a method for generating an estimated floor area measurement, comprising: a first image of a building having a roof, and a second image of the building from at least one image file database, the first image and the second image providing a different view of the roof of the building, the second image representing an oblique view of the building. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 18-22 are allowed due to their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
April 26, 2022